Citation Nr: 0933045	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  08-27 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to 
September 1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in January 2008, a statement of the 
case was issued in August 2008, and a substantive appeal was 
received in September 2008.

The Veteran appeared at the RO and testified at a travel 
Board hearing before the undersigned Acting Veterans Law 
Judge in April 2009.  The transcript of that hearing has been 
associated with the claims file.  

The January 2008 notice of disagreement was also filed with 
regard to service connection for tinnitus, but this benefit 
was subsequently granted by rating decision in March 2008.  
The issue of service connection for tinnitus is therefore no 
longer in appellate status. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a low back disability is 
being addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy, and 
he has not provided sufficient information regarding his 
claimed stressors to allow for verification.

2.  The Veteran is not shown to have PTSD.   


CONCLUSION OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in August 2006.  The August 2006 letter also provided 
the Veteran with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," with 
regard to PTSD, so it is not necessary to obtain a VA medical 
opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  In other words, absent such evidence, 
the Board finds that it is unnecessary to require the Veteran 
to report for a VA medical examination or to ask a medical 
expert to review the record because any examination report or 
medical opinion could not provide competent evidence of the 
incurrence of PTSD in service.  Moreover, given the absence 
of any competent evidence of the claimed post-service 
disability, any current opinion provided at this point would 
be no more than speculative.  See 38 C.F.R. § 3.102 (2008) (a 
finding of service connection may not be based on a resort to 
speculation or even remote possibility).  

The Board acknowledges that the Veteran's service treatment 
records are not on file.  Due to the missing service 
treatment records, the Board recognizes its heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  

The evidence of record also contains post-service VA and 
private medical records.  The Veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
Veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a current 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

Initially, the Board finds that there is no evidence that the 
Veteran participated in combat during active service.  With 
regard to the question of whether the Veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran has 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

The Veteran's DD Form 214 reflects that he served during the 
Korean War Era and received the Korean Service Medal, 
however, there is no indication of the Veteran's receipt of 
any combat decorations.  

As it is not shown that the Veteran engaged in combat, his 
unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

In September 2007, the Veteran submitted a stressor statement 
that a high school friend was captured, injured and tortured 
in service.  He stated that the friend died from these 
injuries following release from service.  The Veteran also 
stated that members of his service unit gave pistols to 
prisoners of war (POW), so that the POWs could fire at 
targets placed in the water while they bathed.  

Based on the current evidence of claimed stressors submitted 
by the Veteran, there was a formal finding made by the U.S. 
Army and Joint Services Records Research Center (JSRRC) in 
December 2007 of lack of information to corroborate stressors 
associated with the Veteran's claim.  

Thus, the Veteran's claim must fail since there is no 
competent evidence that his PTSD is related to a verified 
stressor.  In other words, service connection for PTSD must 
be denied as there is no evidence that any current PTSD that 
the Veteran may have is related to any stressors that 
occurred during his active duty service.  

Moreover, the Veteran has otherwise not identified or 
submitted any medical evidence which reflects current PTSD.  
As such, in the absence of proof of a present disability, 
there can be no valid claim of service connection.  See 
Brammer, supra.  

In conclusion, there is no evidence that the Veteran engaged 
in combat and the only evidence of in-service stressors is 
contained in the Veteran's uncorroborated statements.  Thus, 
there is no probative evidence that the claimed in-service 
stressors actually occurred.  Consequently, absent probative 
supporting evidence, an essential element for a grant of 
service connection for PTSD is not established.  In view of 
the foregoing, because there is no credible supporting 
evidence of an in-service stressor, the Board concludes that 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for PTSD.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is not warranted.


REMAND

The Board notes that the Veteran's service treatment records 
are unavailable.  However, it does not appear from the claims 
file that any hospital admission records have been obtained, 
nor does the file clearly show that hospital admission 
records were requested but determined to be unavailable.  
Moreover, the Veteran has recently indicated that he has 
received treatment for his back from Dr. M.C.R., Dr. R.J., 
and Dr. T.J.M., and the Veteran has submitted release forms 
so that the Board may obtain the records of such treatment.  
It does not appear that these records have been obtained.  
Under the circumstances, VA's duty to assist the Veteran 
requires appropriate action to request such hospital 
admission records and private medical records.   

In addition, the Board notes that a VA examiner in August 
2008 opined that the Veteran's low back disability was not 
due to service.  The VA examination was conducted by a 
physician's assistant.  As the examination was not conducted 
by, nor was the etiology opinion given by, a physician, 
further VA examination is appropriate to conduct such 
examination and provide such opinion.  



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should obtain any of the 
Veteran's hospital admission cards, as well 
as medical records from Dr. M.C.R., Dr. 
R.J., and Dr. T.J.M.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims file.  

2.  The Veteran should be afforded an 
appropriate VA examination by a physician 
to determine the nature and etiology of any 
current low back disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  If any 
low back disability is diagnosed, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
such low back disability was caused by the 
Veteran's service.

A rationale for such opinion should be 
furnished. 

3.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim of 
service connection.  Unless the benefit 
sought is granted, the Veteran should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


